Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 3, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  147003                                                                                                Michael F. Cavanagh
                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  U.S. BANK, N.A.,                                                                                         David F. Viviano,
             Plaintiff-Appellee,                                                                                       Justices


  v                                                                  SC: 147003
                                                                     COA: 310318
                                                                     Wayne CC: 11-014486-AV
  ROBERT HILLS,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the March 6, 2013 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 3, 2013
           p0826
                                                                                Clerk